Citation Nr: 1531947	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-50 332	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with major depression and anxiety disorder, assigned a 50 percent evaluation prior to August 1, 2011, and a 70 percent evaluation beginning August 1, 2011.

2.  Entitlement to service connection for residuals of malaria.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions.  In a December 2014 rating decision, service connection was granted for a number of disabilities, resulting in the assignment of a permanent and total disability rating due to service-connected disabilities effective in June 2008.  In June 2015, the Veteran submitted signed correspondence stating that he was satisfied with his award, and withdrew any and all issues remaining on appeal.  These remaining issues are set forth on the title page of this decision.


FINDING OF FACT

On June 23, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal in writing and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.





		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


